84092: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25946: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84092


Short Caption:ROSETE VS. WEIBELCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A820802Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:02/01/2022 / Hauser, CharlesSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantCaroline RoseteEurik D. O'Bryant
							(Sekhon & O'Bryant)
						


RespondentMaria Joy WeibelDavid J. Winterton
							(David J. Winterton & Associates, Ltd.)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/13/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


01/19/2022Filing FeeFiling Fee due for Appeal. (SC)


01/19/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-01882




01/19/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-01884




01/24/2022Filing FeeE-Payment $250.00 from Eurik D. O'Bryant. (SC)


01/25/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)22-02464




01/26/2022MotionFiled Respondent's Motion to Dismiss Appeal. (SC)22-02654




02/01/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Charles K. Hauser. (SC)22-03305




02/02/2022MotionFiled Appellant's Opposition to Motion to Dismiss Appeal. (SC)22-03581




02/07/2022MotionFiled Respondent's Reply to the Opposition to the Motion to Dismiss Appeal. (SC)22-04052




02/08/2022Order/ProceduralFiled Order Denying Motion.  Respondent has filed a motion requesting this court to dismiss this appeal for lack of jurisdiction.  Appellant has opposed the motion.  The motion is denied.  This denial is without prejudice to respondent's right to renew the motion, if necessary, upon completion of settlement proceedings.  (SC)22-04245




02/22/2022Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for March 9, 2022, at 1:30 PM. (SC)22-05779




03/11/2022Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 7 days.22-07837




03/21/2022Docketing StatementFiled Appellant's Civil Docketing Statement. (REJECTED PER NOTICE ISSUED ON 3/21/22) (SC)


03/21/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-08771




03/22/2022MotionFiled Respondent's Renewed Motion to Dismiss Appeal. (SC)22-08982




03/28/2022Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)22-09507




03/28/2022MotionFiled Appellant's Memorandum of Points and Authorities in Opposition of Motion to Dismiss Appeal. (SC)22-09534




03/30/2022Settlement Order/ProceduralFiled Order Concluding Settlement Proceedings and Directing Appellant to File Docketing Statement.  The parties were unable to agree to a settlement.  Appellant shall have 7 days from the date of this order to file the docketing statement.  (SC)22-09847




03/31/2022Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)22-10009




04/19/2022Order/ProceduralFiled Order of Limited Remand. Respondent has filed a motion to dismiss the appeal as untimely. Appellant opposes the motion. This matter is remanded to the district court for proceedings and findings relating to the factual question raised in the parties' moving papers. The district court shall have 60 days from the date of this order to certify and transmit its findings to the clerk of this court.  This court defers ruling on the motion to dismiss.  The deadlines for filing documents in this appeal remain suspended pending further order of this court. (SC)22-12256




04/29/2022Notice/IncomingFiled Appellant's Notice of Supersedeas Bond. (SC)22-13748




06/15/2022MotionFiled District Court's Motion to Extend Time to File the Response in the above Referenced Case. (SC)22-18962




06/28/2022Order/ProceduralFiled Order Granting Motion. The district court's request for an extension of time to comply with and respond to this court's order of limited remand entered April 19, 2022, is granted. The district court shall have until September 19, 2022, to conduct briefing, hold a hearing, and certify and transmit its findings to the clerk of this court.  The deadlines for filing documents in this appeal remain suspended pending further order of this court. (SC)22-20315




08/15/2022Order/IncomingFiled District court order. Certified copy of Order Re: Timeliness of Appeal filed in district court on August 12, 2022. (SC)22-25373




08/19/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  fn1[Respondent's motion to dismiss is denied as moot.]  NNP22-AS/EC/KP  (SC)22-25946





Combined Case View